--------------------------------------------------------------------------------

Exhibit 10.1


AMENDED AND RESTATED
EXCHANGE AND RECAPITALIZATION AGREEMENT


THIS AMENDED AND RESTATED  EXCHANGE AND RECAPITALIZATION AGREEMENT
("Agreement"), dated as of  May 1, 2011  between CRAFT BREWERS ALLIANCE, INC., a
Washington corporation having an office at 929 North Russell Street, Portland,
Oregon 97227-1733 (“CBA"), and ANHEUSER-BUSCH, INCORPORATED, a Missouri
corporation having an office at One Busch Place, St. Louis, Missouri 63118
("ABI").


W I T N E S S E T H:


WHEREAS, ABI and CBA are parties to an Exchange and Recapitalization Agreement
dated as of June 30, 2004 (“Original Agreement”) which governs certain rights
and obligations of ABI and CBA.


WHEREAS, in connection with CBA’s sale of its interest in Fulton Street Brewery,
LLC, the parties have agreed to amend and restate the Original Agreement.


NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and intending to be legally bound hereby, it is agreed as follows:


I.           DEFINITIONS


"ABI Competitor" shall mean any Person that, together with its Affiliates, has
revenues of $500,000,000 or more from the sale of alcohol beverage products in
the calendar year immediately preceding the date on which the provision of this
Agreement using this term is to be applied.


"Affiliate" shall mean, with respect to any Person, (i) each Person that,
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary, 5% or more of the Stock having ordinary voting
power in the election of directors of such Person, or (ii) each Person that
controls, is controlled by or is under common control with such Person or any
Affiliate of such Person. For the purpose of this definition, "control" of a
Person shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of its management or policies, whether through the
ownership of voting securities, by contract or otherwise. The term "Affiliated"
shall have meanings correlative to the foregoing.


"Business Day" shall mean a day of the year on which banks are not required or
authorized to close in the States of Missouri, New York and Oregon.


"CBA Distribution Agreement” shall mean the Amended and Restated Master
Distributor Agreement between CBA and ABI dated May 1, 2011, as such agreement
may be amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof.


"Common Stock" shall initially mean the common stock, par value $0.005 per
share, of CBA and shall thereafter mean any shares of any class or classes of
capital stock resulting from any reclassification or reclassifications thereof
or otherwise issued and which have no preference in respect of dividends or of
amounts payable in the event of voluntary or involuntary liquidation,
dissolution or winding up of CBA and which are not subject to redemption by CBA.


 
- 1 -

--------------------------------------------------------------------------------

 
 
"Confidential Information" shall have the meaning set forth in Section 3.10.


“Environmental Law”  shall mean all federal, state and local laws, statutes,
ordinances and regulations, now or hereafter in effect, and in each case as
amended or supplemented from time to time, and any judicial or administrative
interpretation thereof, including any applicable judicial or administrative
order, consent decree or judgment, relative to the applicable property, relating
to the regulation and protection of human health, safety, the environment and
natural resources (including, without limitation, ambient air, surface water,
groundwater, wetlands, land surface or subsurface strata, wildlife, aquatic
species and vegetation). Environmental Laws include but are not limited to the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended (42 U.S.C. § 9601 ET SEQ.); the Hazardous Material Transportation
Act, as amended (49 U.S.C. §§ 1801 ET SEQ.); the Federal Insecticide, Fungicide,
and Rodenticide Act, as amended (7 U.S.C. §§ 136 ET SEQ.); the Resource
Conservation and Recovery Act, as amended (42 U.S.C. §§ 6901 ET SEQ.); the Toxic
Substance Control Act, as amended (15 U.S.C. §§ 2601 ET SEQ.); the Clean Air
Act, as amended (42 U.S.C. §§ 740 ET SEQ.); the Federal Water Pollution Control
Act, as amended (33 U.S.C. §§ 1251 ET SEQ.); the Occupational Safety and Health
Act, as amended (29 U.S.C. §§ 651 ET SEQ.); and the Safe Drinking Water Act, as
amended (42 U.S.C. §§ 300f ET SEQ.), and all analogous state and local
counterparts or equivalents and any transfer of ownership notification or
approval statutes.


"Fiscal Year" shall mean the calendar year. Subsequent changes of the fiscal
year of CBA shall not change the meaning of the term "Fiscal Year," unless ABI
shall consent in writing to such changes.


"GAAP" shall mean generally accepted accounting principles in the United States
of America as in effect from time to time.


"Governmental Authority" shall mean any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.


"Independent Directors" shall mean those members of the Board of Directors of
CBA that are deemed to be independent of CBA under the rules promulgated by
NASDAQ Stock Market, Inc.


"Person" shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation,
institution, public benefit corporation, entity or government (whether federal,
state, county, city, municipal or otherwise, including, without limitation, any
instrumentality, division, agency, body or department thereof).


"Registration Rights Agreement" shall mean the Registration Rights Agreement by
and between CBA and ABI, dated as of July 1, 2004, as such agreement may be
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof.


"Representatives" shall have the meaning set forth in Section 3.10


"Securities Act" shall mean the Securities Act of 1933, as amended.


 
- 2 -

--------------------------------------------------------------------------------

 
 
"Securities Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.


"Stock" shall mean all shares, options, warrants, general or limited partnership
interests, rights, participations or other equivalents (regardless of how
designated) of or in a corporation, partnership or equivalent entity whether
voting or nonvoting, including, without limitation, common stock, preferred
stock, or any other "equity security" (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act).


"Subsidiary"  shall mean, with respect to any Person,  (a) any corporation of
which an aggregate of more than 50% of the outstanding Stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, Stock of any other class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time, directly or indirectly, owned
legally or beneficially by such Person and/or one or more Subsidiaries of such
Person, and (b) any partnership or other entity in which such Person and/or one
or more Subsidiaries of such Person shall have an interest (whether in the form
of voting or participation in profits or capital contribution) of more than 50%.


"Termination Date" means the date on which the CBA Distribution Agreement is
duly terminated or expires pursuant to its terms.


II.           COVENANTS


2.1           CBA covenants and agrees that, unless duly waived by ABI, from and
after the date hereof:


(a)           PERMITTED ACQUISITIONS OR INVESTMENTS. CBA shall not, and shall
not permit any of its Subsidiaries to, without ABI's written permission,
directly or indirectly in any transaction or related series of transactions,
acquire or invest in, whether for cash, debt, Stock, or other property or assets
or by guaranty of any obligation, (i) any assets or business related to the
production or distribution of malt beverage products the aggregate purchase
price of which in any such transaction or related series of transactions exceeds
$30,000,000, or (ii) any assets or business not related to the production or
distribution of malt beverage products the aggregate purchase price of which in
any such transaction exceeds $2,000,000.


(b)           SALES OF ASSETS.


(i)  CBA shall not, and shall not permit any Subsidiary of CBA to, sell, lease,
transfer, convey or otherwise dispose of assets in any transaction or related
series of transactions, which assets have an aggregate book value exceeding
$30,000,000; provided, however, that the foregoing shall not prohibit any bona
fide sale-leaseback transaction in which the leases entered into by CBA or any
Subsidiary of CBA in connection with such transaction are capital leases as
determined in accordance with GAAP.


(ii)  CBA and its Subsidiaries shall not sell, transfer, convey, license, pledge
or otherwise dispose of any trademark or trade name acquired or owned by any of
them after the date hereof if 5% or more of the revenues of CBA and its
consolidated Subsidiaries for the preceding Fiscal Year were attributable to
sales of products using such trademark or trade name.


 
- 3 -

--------------------------------------------------------------------------------

 
 
(c)           BOOKS AND RECORDS. CBA shall, and shall cause its Subsidiaries to,
keep adequate records and books of account with respect to their business
activities, in which proper entries, reflecting all of their financial
transactions, are made in accordance with GAAP consistently applied.


(d)           FINANCIAL AND BUSINESS INFORMATION.


(i)  PROJECTIONS.  CBA will deliver to ABI, together with appropriate supporting
details, within 30 days prior to the beginning of each Fiscal Year (and CBA, at
its option, may deliver such information to its other security holders
contemporaneously therewith) its projected net income and volume (in case
equivalents and specifically identifying the projected volume for the Eastern
Territory (as such term is defined in the CBA Distribution Agreement).


(ii)  OTHER INFORMATION. CBA will deliver to ABI such other information with
respect to CBA's business, financial condition or prospects as ABI may, from
time to time, reasonably request; provided that ABI shall be entitled to no
information concerning the specific brewing processes and formulae used by CBA
to brew its malt beverage products.


(e)           COMMUNICATION WITH ACCOUNTANTS. CBA authorizes ABI to communicate
directly with its independent certified public accountants and tax advisors,
authorizes those accountants to disclose to ABI any and all financial statements
and other supporting financial documents and schedules including copies of any
management letter with respect to the business, financial condition and other
affairs of CBA and any of its Subsidiaries and those advisors to disclose to ABI
any information requested by ABI concerning the tax filings or reports made by
CBA and any of its Subsidiaries. CBA shall not interfere or attempt to restrain
any such communications or disclosures and at the request of ABI from time to
time shall issue written instructions or authorizations to its accountants or
advisors to facilitate such communications or disclosures.


(f)            CAPITAL STRUCTURE.


(i)  Notwithstanding any other provision of this Section 2.1(f), CBA shall not
issue, sell or transfer or agree to issue, sell or transfer any of its
authorized but not outstanding shares of Stock, except (A) issuances of Common
Stock pursuant to any stock split, reverse stock split or stock dividend or
pursuant to the exercise of any option or warrant or the conversion of any
convertible security either now outstanding or otherwise permitted by this
Section, (B) prior to January 1, 2014 issuances of Common Stock not exceeding
10% of the Common Stock outstanding on January 1, 2011) and for each successive
three year period thereafter issuances of Common Stock not exceeding 10% of
the  Common Stock outstanding on the first day of such period, and (C) issuances
of Stock by CBA to employees, consultants or directors for compensatory
purposes, pursuant to any employee or director stock option or other stock
incentive plan approved in accordance with the requirements set forth in Section
2.1(g).


 
- 4 -

--------------------------------------------------------------------------------

 
 
(ii)  CBA shall not amend its certificate of incorporation or bylaws (other than
an amendment the sole effect of which is to increase its authorized capital
stock) without the written approval of ABI.


(iii)  CBA shall not issue any Stock to any Person with more than one vote per
share or with a class vote on any matter.


(iv)  CBA shall not issue or sell or agree to issue or sell any Stock to any
Person engaged in the business of brewing, producing or distributing malt or any
alcoholic beverages in North America or South America or to any Person known by
CBA to be an Affiliate of any such Person other than to (A) to any Person who is
a wholesaler of the products of ABI or (B) to ABI.


(v)  Without providing ABI with at least 10 days' advance written notice
thereof, CBA shall not issue or sell shares of Stock, the effect of which would
be to decrease the aggregate percentage ownership of the Common Stock registered
in the name of ABI and its designees to under 20% of the outstanding Common
Stock.


(vi)  CBA shall not, pursuant to any agreement or the terms of any Stock issued
by CBA, give to any Person or Persons the right to name or designate more than
one member of the board of directors of CBA.


(vii)  CBA shall not cause or permit any Subsidiary of CBA to issue any Stock to
any Person other than to CBA or to any other Subsidiary of CBA.


(g)           TRANSACTIONS WITH AFFILIATES.


(i)  CBA shall not and shall not permit any Subsidiary of CBA to enter into or
be a party to any transaction with any Affiliate of CBA or such Subsidiary
unless such transaction is (i) upon fair and reasonable terms that are fully
disclosed to ABI and are no less favorable to CBA or such Subsidiary than would
be obtained in a comparable arm's-length transaction with a Person not an
Affiliate of CBA or such Subsidiary, and (ii) has been approved by a majority of
the Independent Directors of the Board of Directors of CBA or a committee of the
Board of Directors composed entirely of Independent Directors.


(ii)  CBA shall not enter into, amend, modify or waive any provision of any
agreement with an executive officer or director of CBA (or any Affiliate
thereof) without the approval by a majority of the Independent Directors of the
Board of Directors or a committee of the Board of Directors of CBA composed
entirely of Independent Directors. CBA shall establish and maintain a committee
of the board of directors, composed entirely of Independent Directors, and such
committee shall determine the compensation (including salary, bonus and stock
incentives) for each executive officer of CBA. CBA shall not amend the terms of
any stock option or other stock incentive or create any stock incentive plan
except as approved by such committee.


(h)           MAINTENANCE OF EXISTENCE AND CONDUCT OF BUSINESS. CBA shall and
shall cause each of its Subsidiaries to: (i) continue to conduct its business in
the brewing of malt beverages substantially as now conducted or as otherwise
permitted hereunder and shall not engage in any material respect in any business
other than the producing and distributing of malt beverages, and, consistent
with past practice, operation of the restaurants located at its breweries; (ii)
comply in all material respects with all applicable laws, rules, regulations and
orders of any Governmental Authority; and (iii) assure that none of its products
are adulterated or misbranded within the meaning of the federal Food, Drug and
Cosmetic Act, as amended, and cause all of its products to comply with the
applicable provisions of the Code of Federal Regulations.


 
- 5 -

--------------------------------------------------------------------------------

 
 
(i)           DISTRIBUTION OF CBA PRODUCTS.  Except as explicitly authorized by
the CBA Distribution Agreement,  CBA shall not distribute products in the
Territory (as defined in the CBA Distribution Agreement) other than through ABI
or other  ABI wholesalers.  If CBA desires to investigate the production, sale,
distribution or licensing the production of any malt beverage product in any
country outside the Territory, CBA shall notify ABI and shall provide ABI with
all information reasonably requested by ABI in connection with such
arrangement.  CBA shall give ABI a period of at least 90 days to make a proposal
to CBA pursuant to which ABI would serve as a master distributor or brew the
products in such country, and CBA shall not conduct negotiations or discussions
with any other party during such 90-day period.  Upon the end of such 90-day
period, CBA shall be permitted to select any entity to brew or distribute the
products of CBA in any such country, except that CBA shall not be permitted to
select an ABI Competitor or any Affiliate thereof for such purpose.  If ABI has
made a proposal to brew or distribute the product of CBA in any country, CBA
shall not select any other entity without the approval of the Board of
Directors.


(j)           FINANCIAL AND OTHER INFORMATION.


(i)  MONTHLY STATEMENTS. CBA shall deliver to ABI as soon as practicable after
the end of each month, but in any event within 30 days thereafter: (A) an
unaudited consolidated balance sheet of CBA and its Subsidiaries as at the end
of such month, (B) unaudited consolidated statements of income, retained
earnings and changes in financial position of CBA and its Subsidiaries for such
month and for the portion of such year ending with such month, and (C) a sales
report for such month, which report will show sales by product, by distributor
and whether by bottle or draft in each state in which CBA sells its products, in
each case for such month and for the portion of the Fiscal Year ending with such
month and showing a comparison of such year to date sales results with those of
the previous year, including growth figures for each product on a state by state
basis but which need not show sales to CBA.


(ii)  QUARTERLY INFORMATION. CBA shall deliver to ABI as soon as practicable
after the end of each of the first three quarterly fiscal periods in each Fiscal
Year of CBA, but in any event within 45 days thereafter, (A) an unaudited
consolidated balance sheet of CBA and its Subsidiaries as at the end of such
quarter, and (B) unaudited consolidated statements of income, retained earnings
and changes in financial position of CBA and its Subsidiaries for such quarter
and (in the case of the second and third quarters) for the portion of the Fiscal
Year ending with such quarter.  Such statements shall be (1) prepared in
accordance with GAAP consistently applied, (2) in reasonable detail and (3)
certified by the principal financial or accounting officer of CBA as presenting
fairly the financial condition, results of operation, and cash flows of CBA and
its consolidated Subsidiaries in accordance with GAAP consistently applied
(subject to normal year-end audit adjustments not material in amount).

 
- 6 -

--------------------------------------------------------------------------------

 
 
(iii)  ANNUAL INFORMATION. CBA will deliver to ABI as soon as practicable after
the end of each fiscal year of CBA, but in any event within 90 days thereafter,
(A) an audited consolidated balance sheet of CBA and its Subsidiaries as at the
end of such year, and (B) audited consolidated statements of income, retained
earnings and changes in financial position of CBA and its Subsidiaries for such
year, setting forth in each case in comparative form the figures for the
previous year. Such statements shall be (1) prepared in accordance with GAAP
consistently applied, (2) in reasonable detail, and (3) certified as presenting
fairly the financial condition, results of operation and cash flows of CBA and
its consolidated Subsidiaries in accordance with GAAP consistently applied by
Moss Adams, L.L.P. or such other firm of independent certified public
accountants selected by CBA that is acceptable in the reasonable judgment of
ABI.


(iv)  FILINGS. CBA will deliver to ABI, promptly upon their becoming available,
one copy of each report, notice or proxy statement sent by CBA to its
stockholders generally, and of each regular or periodic report (pursuant to the
Securities Exchange Act) and any registration statement, prospectus or other
writing (including, without limitation, by electronic means) pursuant to the
Securities Act filed by CBA with (i) the Securities and Exchange Commission, or
(ii) any securities exchange or the NASDAQ Stock Market on which shares of
Common Stock of CBA are listed or quoted. Prior to filing or making publicly
available any such report, notice, proxy statement, registration statement,
prospectus or other writing which references or makes any disclosure concerning
ABI or its business, CBA shall provide ABI a reasonable opportunity to review
such report, notice, proxy statement, registration statement, prospectus or
other writing and shall not make any such reference or disclosure concerning ABI
or its business to which ABI reasonably objects. CBA shall timely file all
material required to be filed by it pursuant to Section 13, 14 or 15 (d) of the
Securities Exchange Act. All reports filed by CBA shall conform in all material
respects to the requirements of the Securities Exchange Act, and none of such
documents shall contain an untrue statement of material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.


(v)  OWNERSHIP PERCENTAGE. From time to time, ABI shall be permitted to request
that CBA determine the percentage ownership of the outstanding Common Stock held
by ABI or any other Person specified by ABI, and CBA shall promptly (but in any
event no later than five Business Days after such request is made) and
accurately provide ABI with a written determination of the percentage ownership
of the outstanding Common Stock of ABI or such other Person, as of the date such
request is made with such verification and detail as reasonably requested by
ABI.


(vi)  NASDAQ LISTING. CBA shall not voluntarily delist or terminate the listing
or quotation of the Common Stock on the NASDAQ Stock Market.


(k)           ACCESS TO BOOKS AND RECORDS.  CBA shall permit representatives of
ABI to visit and inspect, at no charge to ABI, any of the properties of CBA and
its Subsidiaries, to examine the corporate books and make copies or extracts
therefrom and to discuss the affairs, finances and accounts of CBA and its
Subsidiaries with the principal officers or employees of CBA, all at such
reasonable times, upon reasonable notice and as often as ABI may reasonably
request; provided that ABI shall be entitled to no information concerning the
specific brewing processes or formulae used by CBA to brew its malt beverage
products.


 
- 7 -

--------------------------------------------------------------------------------

 
 
(l)           EXCHANGE OF STOCK CERTIFICATES. CBA will, at its expense, promptly
upon surrender by ABI of any certificates representing shares of Common Stock at
the corporate offices of CBA, execute and deliver to ABI a new certificate or
certificates in any denominations specified by ABI for an aggregate number of
shares of Common Stock equal to the number of shares of such stock represented
by the certificates surrendered.


(m)           LOST, STOLEN, DESTROYED OR MUTILATED STOCK CERTIFICATES.  Upon
receipt of evidence reasonably satisfactory to CBA of the loss, theft,
destruction or mutilation of any certificate for shares of Common Stock and, in
the case of loss, theft or destruction, upon delivery of an indemnity reasonably
satisfactory to CBA (which, at the option of ABI, may be an undertaking by ABI
to so indemnify CBA), or, in the case of mutilation, upon surrender and
cancellation thereof, CBA will issue to ABI a new certificate of like tenor for
a number of shares of Common Stock equal to the number of shares of such stock
represented by the certificate lost, stolen, destroyed or mutilated.


(n)           AUDITORS.  CBA shall not change its independent certified public
accounting firm except to an independent certified public accounting firm
acceptable in the reasonable judgment of ABI.


(o)           COLLECTIVE BARGAINING AGREEMENTS. CBA acknowledges that CBA shall
have complete responsibility and authority concerning recognition of collective
bargaining units within its employees or those of its Subsidiaries,  the
determination as to whether to enter into collective bargaining agreements or
labor agreements with its employees or those of its Subsidiaries, and the terms
of any such agreement.


(p)           REPRESENTATION OF ABI ON THE BOARD OF DIRECTORS. ABI shall be
entitled to designate two individuals as directors of CBA, and except as
provided in this section, CBA shall cause the number of members on the Board of
Directors not to exceed eight. The Board of Directors shall recommend to the
shareholders of CBA the election of such individuals. If the shareholders do not
elect such individuals, within 30 days after the meeting of the shareholders the
Board of Directors of CBA shall amend the Bylaws of CBA to increase the number
of members on the Board of Directors to ten and appoint such individuals to the
Board of Directors to fill these vacancies. ABI shall be entitled to designate
an individual to be a member of each committee of the Board of Directors, except
(i) with respect to a committee on which the individual is not permitted to be a
member under applicable law or the requirements of any exchange or market on
which the securities of CBA are listed or quoted or (ii) with respect to a
committee formed to review or determine transactions or proposed transactions
between ABI and CBA.


(q)           ABI STOCK OWNERSHIP. CBA shall take no action that would cause the
shares of Common Stock registered in the name of ABI and its designees on the
Effective Date to equal or exceed 50% of the outstanding Common Stock, as
calculated pursuant to Section 5051(a) (2) (B) of the Internal Revenue Code of
1986 and the "controlled group" rules of Section 156 of the Internal Revenue
Code of 1986.


 
- 8 -

--------------------------------------------------------------------------------

 
 
2.2           TERMINATION OF CERTAIN COVENANTS. The rights and obligations of
CBA and ABI set forth in Section 2.1(a),- (h), (j),  (k),  (n),   (p) and (q)
and Section 2.3 shall terminate on the date on which ABI and its Affiliates do
not hold, in aggregate, 5% or more of the outstanding Common Stock.  The rights
and obligations of CBA and ABI set forth in Section 2.1(i) shall terminate on
the Termination Date.


2.3           TRANSFERS OF SECURITIES.


(a)           Prior to any sale, transfer or conveyance by ABI of any shares of
Common Stock, ABI shall provide CBA with written notice of its determination to
sell, transfer or convey such shares, and CBA shall, within five Business Days
of receipt of such notice, give ABI written notice informing ABI as to whether
it desires to negotiate the purchase of such shares of Common Stock. Promptly
upon ABI's receipt of a written notice delivered by CBA indicating a desire to
negotiate the purchase and sale of such shares of Common Stock, CBA and ABI
shall negotiate in good faith the terms governing the purchase and sale of such
shares of Common Stock. In the event that ABI and CBA do not, within 30 days of
ABI's receipt of the written notice from CBA, agree upon the terms governing the
purchase and sale of such shares of Common Stock or in the event that CBA does
not deliver to ABI written notice indicating a desire to negotiate the purchase
of such shares of Common Stock within such five-day period, ABI may attempt to
sell, transfer or convey such shares of Common Stock to any other Person, but
shall not sell, transfer or convey such shares to any other party for cash,
without giving CBA a 15-day right of first refusal concerning the same. In the
event that ABI does not sell, transfer or convey such shares or enter into an
agreement to sell, transfer or convey such shares within 90 days, ABI may not
sell, transfer or convey such shares without compliance with the notice and
negotiation provisions of this Section 2.3(a).


(b)           The provisions of Section 2.3(a) shall not apply to any sale,
transfer or conveyance of shares by ABI (i) in a registered public offering
pursuant to the terms of the Registration Rights Agreement, (ii) in connection
with a tender or exchange offer made by any Person or Group other than ABI or
its Affiliates, (iii) as a result of any merger, consolidation or share exchange
of CBA with or into any other Person or (iv) to any Affiliate of ABI.


2.4           EFFECT ON OTHER AGREEMENTS. The parties agree that upon the
execution and delivery hereof, the Original Agreement shall be of no further
force and effect, but any rights and obligations accrued prior to such execution
and delivery shall survive.  Nothing herein shall impair the rights and
obligations of the parties under the Registration Rights Agreement, which
remains in full force and effect in accordance with its terms, or any other
agreement or instrument between the parties.


III.           INDEMNIFICATION


(a)           CBA agrees to indemnify and hold harmless ABI, its corporate
Affiliates and its and their officers, directors and employees from and against
any liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, claims, costs, attorneys’ fees, expenses and disbursements of any kind
which may be imposed upon, incurred by or asserted against them, such officers,
directors and employees in any manner relating to or arising out of (i) any
untrue representation, breach of warranty or failure to perform any covenants by
CBA contained herein or in any agreement to which CBA is a party or in any
certificate or document delivered pursuant hereto or thereto, (ii) any
Environmental Law applicable to CBA, (iii) any liability of CBA or its
Subsidiaries that is not explicitly assumed by the indemnified party hereunder
or in any other agreement between the parties, (iv) any liability to or claim of
any former, present or future shareholder of CBA or other third party made on
behalf of CBA or on their own behalf, arising out of the consummation or
disclosure of the transactions described in any other agreement between the
parties, and (v) the status of any employee or designee of ABI as a director of
CBA.


 
- 9 -

--------------------------------------------------------------------------------

 
 
(b)           ABI agrees to indemnify and hold harmless CBA and its officers,
directors and employees from and against any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, attorneys’ fees,
expenses and disbursements of any kind which may be imposed upon, incurred by or
asserted against CBA and such officers, directors and employees in any matter
relating to or arising out of any untrue representation, breach of warranty or
failure to perform any covenants by ABI contained herein or in any other
agreement between the parties or in any certificate or document delivered
pursuant hereto or thereto.


(c)           The foregoing indemnification provisions are in addition to, and
not in derogation of, any statutory, equitable or common law remedy ABI, CBA and
their respective officers, directors and employees may have for breach or
representation, warranty or covenant.


(d)           Notwithstanding the foregoing provisions, the rights of indemnity
of CBA, ABI, the corporate Affiliates of ABI and their respective officers,
directors, employees and designees arising out of the CBA Distribution Agreement
or the Registration Rights Agreement or any certificate or document delivered
pursuant thereto shall be governed by the terms of the CBA Distribution
Agreement or the Registration Rights Agreement, respectively.


III.           MISCELLANEOUS


3.1           NOTICES. Whenever it is provided herein that any notice, demand,
request, consent, approval, declaration or other communication shall or may be
given to or served upon any of the parties by another, or whenever any of the
parties desires to give or serve upon another any such communication with
respect to this Agreement, each such notice, demand, request, consent, approval,
declaration or other communication shall be in writing and either shall be
delivered in person with receipt acknowledged or by registered or certified
mail, return receipt requested, postage prepaid, or by telecopy and confirmed by
telecopy answer back addressed as follows:


If to CBA at:
Craft Brewers Alliance, Inc.
929 North Russell Street
Portland, Oregon  97227
Attention:  Chief Executive Officer
Telecopy Number:  (503) 281-1496


with a copy to:
Miller Nash LLP
111 S.W. Fifth Avenue, Suite 3400
Portland, Oregon  97204
Attention:  Mike Ryan
Telecopy Number:  (503) 224-0155


 
- 10 -

--------------------------------------------------------------------------------

 
 
If to ABI at:
Anheuser-Busch, Incorporated
One Busch Place
St. Louis, Missouri  63118
Attention:  Vice President- Business and
Wholesaler System Development
Telecopy Number:  (314) 765-9167


with a copy to:
Anheuser-Busch Companies, Inc.
One Busch Place
St. Louis, Missouri  63118
Attention:  Vice President and General Counsel
Telecopy Number:  (314) 577-0776
 
The parties agree to send such notices to such other address as may be
substituted by notice given as herein provided. The giving of any notice
required hereunder may be waived in writing by the party entitled to receive
such notice. Every notice, demand, request, consent, approval, declaration or
other communication hereunder shall be deemed to have been duly given or served
on the date on which personally delivered, with receipt acknowledged, telecopied
and confirmed by telecopy answerback, or three Business Days after the same
shall have been deposited with the United States mail.


3.2           BINDING EFFECT; BENEFITS. Except as otherwise provided herein,
this Agreement shall be binding upon and inure to the benefit of the parties to
this Agreement and their respective successors and permitted assigns. Nothing in
this Agreement, express or implied, is intended or shall be construed to give
any person other than the parties to this Agreement or their respective
successors or assigns any legal or equitable right, remedy or claim under or in
respect of any agreement or any provision contained herein.


3.3           AMENDMENT. Any amendment or waiver of any provision of this
Agreement or any other agreement between the parties or any consent to any
departure therefrom shall not be effective unless the same shall be in writing
and signed by CBA and ABI and shall specifically refer to this Agreement or such
other agreement.  Except as provided in the preceding sentence, no action taken
pursuant to this Agreement, including, without limitation, any investigation by
or on behalf of any party, shall be deemed to constitute a waiver by the party
taking such action of compliance with any representations, warranties, covenants
or agreements contained herein. The waiver by any party hereto of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any preceding or succeeding breach, and no failure by either party to exercise
any right or privilege hereunder shall be deemed a waiver of such party's rights
or privileges hereunder or shall be deemed a waiver of such party's rights to
exercise the same at any subsequent time or times hereunder.


3.4           SUCCESSORS AND ASSIGNS: ASSIGNABILITY. Except as provided in the
next sentence, neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by either
party hereto without the prior written consent of the other party hereto. Any
right or remedy, arising hereunder or by reason hereof, shall be assignable by
ABI to any direct or indirect subsidiary of Anheuser-Busch InBev nv/sa   without
the prior written consent of CBA, so long as such Person assumes ABI's
obligations hereunder and ABI remains liable for ABI's obligations hereunder.
All covenants contained herein shall bind and inure to the benefit of the
parties hereto and their respective successors and assigns.


 
- 11 -

--------------------------------------------------------------------------------

 
 
3.5           REMEDIES. ABI and CBA, in addition to being entitled to exercise
all rights granted by law, including recovery of damages, will be entitled to
specific performance of their rights under this Agreement. CBA and ABI agree
that monetary damages would not be adequate compensation for any loss incurred
by reason of a breach by them of the provisions of Article II of this Agreement
and hereby agree to waive the defense in any action for specific performance
that a remedy at law would be adequate. Each party hereto shall be paid by the
other party hereto for any reasonable costs and expenses incurred by it
(including reasonable fees and expenses of counsel and whether incurred as a
result of negotiations, legal proceedings or otherwise) in connection with the
enforcement of its rights against such other party under any agreement between
the parties.


3.6           APPLICABLE LAW. This Agreement shall be governed by and construed
in accordance with the law of the State of Washington, without regard to the
principles thereof regarding conflict of laws.


3.7           SECTION AND OTHER HEADINGS. The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.


3.8           SEVERABILITY. In the event that any one or more of the provisions
contained in this Agreement shall be determined to be invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision or provisions in every other respect and
the remaining provisions of this Agreement shall not be in any way impaired.


3.9           COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.


3.10           NONDISCLOSURE OF CONFIDENTIAL INFORMATION. Without the prior
written consent of CBA, any information relating to CBA provided to ABI in
connection with, or as a result of, its acquisition of the Common Stock
(including  any such received  under Article II hereof) which is either
confidential, proprietary, or otherwise not generally available to the public
(but excluding (a) information ABI has obtained  independently  or from
third-party sources without ABI's knowledge that the source has violated any
fiduciary or other duty not to disclose such information, (b) information that
otherwise becomes generally available to the public, or (c) information known to
ABI other than as a result of its ownership of the securities of CBA or its
designation of directors for CBA (the "Confidential Information")) will be kept
confidential by ABI, using the same standard of care in safeguarding the
Confidential Information as ABI employs in protecting its own proprietary
information which ABI desires not to disseminate or publish and ABI will
instruct its directors, officers, employees, and representatives (collectively,
"Representatives") to so keep such Confidential Information confidential. ABI
further represents that it will not, and it will instruct its Representatives
not to, trade in Common Stock while in possession of material Confidential
Information. It is understood (i) that such Representatives shall be informed by
ABI of the confidential nature of the Confidential Information and (ii) that
such Representatives shall be bound by the provisions of this Section 3.10 as a
condition of receiving the Confidential Information. ABI shall not use any such
confidential information to produce a malt beverage the formula of which
duplicates any formula for a malt beverage produced by CBA.


 
- 12 -

--------------------------------------------------------------------------------

 
 
3.11           PUBLICITY. Neither ABI nor CBA shall issue any press release or
make any public disclosure regarding the transactions effected or contemplated
hereby or their consummation without consulting the other party hereto.


3.12           ENTIRE AGREEMENT. This Agreement and the other agreements between
the parties constitute the entire agreement among the parties hereto and
supersede any prior understandings, agreements or representations by or among
the parties hereto, written or oral, to the extent they are related in any way
to the subject matter hereof.


3.13           FEES AND EXPENSES. Each of the parties hereto shall bear its own
costs and expenses (including legal fees and expenses) incurred in connection
with this Agreement and the transactions contemplated hereby.


3.14           CONSTRUCTION. Any reference to any federal, state, local or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word "including" shall mean including without limitation. If either party has
breached any  covenant contained herein in any respect, the existence of another
covenant related to the same subject matter (regardless of the relative levels
of specificity) that the party has not breached shall not detract from or
mitigate the breach of the former representation, warranty or covenant.


References to this Agreement shall mean this Amended and Restated Exchange and
Recapitalization Agreement, including all amendments, modifications and
supplements and any exhibits or schedules to any of the foregoing, and shall
refer to the Agreement as the same may be in effect at the time such reference
becomes operative.


Any accounting term used in this Agreement shall have, unless otherwise
specifically provided herein, the meaning customarily given such term in
accordance with GAAP, and all financial computations hereunder shall be
computed, unless otherwise specifically provided herein, in accordance with GAAP
consistently applied. That certain terms or computations are explicitly modified
by the phrase "in accordance with GAAP" shall in no way be construed to limit
the foregoing. The words "herein," "hereof" and "hereunder" and other words of
similar import refer to this Agreement as a whole, including the exhibits and
schedules hereto, as the same may from time to time be amended, modified or
supplemented, and not to any particular section, subsection or clause contained
in this Agreement. Wherever from the context it appears appropriate, each term
stated in either the singular or plural shall include the singular and the
plural, and pronouns stated in the masculine, feminine or neuter gender shall
include the masculine, the feminine and the neuter.


 
- 13 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, CBA and ABI have executed this Agreement as of the day and
year first above written.



 
CRAFT BREWERS ALLIANCE, INC.
         
By:
/s/ Terry E. Michaelson     Title: President and Chief Executive Officer        
                   
ANHEUSER-BUSCH, INCORPORATED
                 
By:
/s/ Michael R. Taylor    
Title:
Vice President, Corporate Real Estate                    
By:
/s/ Thomas Larson    
Title:
Assistant Secretary  



 
14

--------------------------------------------------------------------------------